UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7391



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANGEL LUIS RODRIGUEZ, aka Hector Reyes, aka
Angel Ayala, aka Jose M. Gomez,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:03-cr-00092-DCN; 2:07-cv-70004-DCN)


Submitted:   January 17, 2008             Decided:   January 25, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Angel Luis Rodriguez, Appellant Pro Se. Alston Calhoun Badger,
Jr., Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Angel Luis Rodriguez seeks to appeal the district court’s

order denying his motion for recusal.      This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order Rodriguez seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.    Accordingly,   we   dismiss   the   appeal   for   lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             DISMISSED




                                - 2 -